DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 5/3/2022.  Claims 17-20 have been canceled.  Claims 21-24 have been newly added.  Claims 1-16 & 21-24 are pending. 

Election/Restrictions
1.	Applicant’s election without traverse of Group I, corresponding to claims 1-16, in the reply filed on 5/3/2022 is acknowledged.

Information Disclosure Statement
2.	Acknowledgement is made to the information disclosure statement (IDS) submitted on 7/16/2020.  The information disclosure statement is being considered by the examiner. 

Claim Objections
3.	Claims 1, 15, & 21 are objected to because of the following informalities, which appear to be minor draft errors including grammatical and/or lack of antecedent basis problems.  
	Regarding claim 1, line 26, “the first user” is claimed, however there is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 15, the end of the claim is missing punctuation.
	Regarding claim 21, the end of line 6 is missing punctuation.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-16 & 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jakubowski et al. (US 2020/0237119 A1), hereinafter Jakubowski.
	Regarding claim 1, Jakubowski discloses a locker system (10 – to-go cubby unit), comprising: 
a set of laterally adjacent lockers (100 – to-go cubbies) comprising: 
a first locker configured to store a first food item prepared by a restaurant, the first locker comprising: a first door (140 – employee door) [0026, 0028, & Figs. 1 & 2]; 
a first actuation device coupled to the first door, wherein the first actuation device is configured to: automatically open the first door by receiving a first instruction after a first touchless input; and automatically close the first door after a first signal from a pressure sensor indicative that the first item of food is placed on the pressure sensor [0049, 0074, 0076, & 0082-0086]; 
a second door opposite the first door (130 – customer door); and 
a second actuation device coupled to the second door, wherein the second actuation device is configured to: automatically open the second door by receiving a first instruction after a second touchless input; and automatically close the second door after a second signal from the pressure sensor indicative that the first item of food is removed from the pressure sensor [0049, 0074, 0076, & 0082-0086]; 
a controller comprising a processor configured to: 
receive a first input from a first vendor device to place the first food item prepared by the restaurant in the first locker, wherein the first vendor device is associated with a vendor that places the first food item in the first locker; in response to receiving the first input, automatically open the first door via the first actuation device, wherein the automatically open the first door is accomplished without the first user physically contacting the first locker [0069-0071 & 0082-0086]; 
detect the first food item is placed in the first locker; and 
in response to the first food item is placed in the first locker, automatically close the first door via the first actuation device, wherein the automatically close the first door is accomplished without the first user physically contacting the first locker [0069-0071 & 0082-0086]; and 
while the first food item is stored in the first locker: 
receive a second input from a first customer device to retrieve the first food item from the first locker, wherein the first customer device is associated with a customer that ordered the first food item from the restaurant; in response to receiving the second input, automatically open the second door via the second actuation device, wherein the opening the second door is accomplished without the second user physically contacting the first locker [0085 & 0086];  
detect the first food item is removed from the first locker by the customer; and in response to the first food item being removed from the first locker, automatically close the second door via the second actuation device, wherein the automatically closing the second door is accomplished without the second user physically contacting the first locker [0049, 0074, 0076, & 0082-0086].
	Regarding claim 2, Jakubowski discloses the locker system of claim 1, further comprising a kiosk communicatively coupled to the set of lockers, the kiosk comprising a user interface, wherein the second input is received at the user interface [0026 & 0067].
	Regarding claim 3, Jakubowski discloses the locker system of claim 1, wherein the set of laterally adjacent lockers further comprises a scanner, wherein the second input is a quick response (QR) code scanned by the scanner [0067].
	Regarding claim 4, Jakubowski discloses the locker system of claim 1, wherein: the first locker further comprises a sensor; the first food item is detected to be placed in the first locker by a first signal generated by the sensor indicative of the first food item placed in the first locker; and the first food item is detected to be removed from the first locker by a second signal generated by the sensor indicative of the first food item removed from the first locker [0045-0049].
	Regarding claim 5, Jakubowski discloses the locker system of claim 4, wherein the sensor is a weight sensor or a pressure sensor [0049].
	Regarding claim 6, Jakubowski discloses the locker system of claim 1, wherein the set of laterally adjacent lockers further comprises a second locker configured to store a second food item prepared by the restaurant, the second locker comprising: a third door; a third actuation device coupled to the third door, wherein the third actuation device is configured to: automatically open the third door; and automatically close the third door; a fourth door; a fourth actuation device coupled to the fourth door, wherein the fourth actuation device is configured to: automatically open the fourth door; and automatically close the fourth door [0049, 0074, 0076, & 0082-0086].
	Regarding claim 7, Jakubowski discloses the locker system of claim 1, wherein the first locker further comprises: a heater configured to maintain a first temperature range of the first food item; and a cooler configured to maintain a second temperature range of the first food item [0040, 0043 & 0044].
	Regarding claim 8, Jakubowski discloses the locker system of claim 1, wherein: the first door is configured to allow ingress and egress to only the first locker from a first end of the first locker; and the second door is configured to allow ingress and egress to only the first locker from a second end of the locker [0028 & Figs. 1 & 2].
Regarding claim 9, Jakubowski discloses a method, comprising: 
receiving, by a first vendor device, a first order of a first food item from a first customer device of a first customer [0069, 0079, & 0082]; 
while a first user of a second vendor device is not physically contacting a locker system: 
receiving a first input, at a locker system, from the second vendor device to open a first door (140 – employee door) of a first locker in the locker system, wherein the first locker is one of set of laterally adjacent lockers (100 – to-go cubbies); in response to the first input, automatically opening the first door of the first locker by the locker system; and in response to the first food placed in the first locker by the first person, automatically closing the first door by the locker system [0049, 0074, 0076, & 0082-0086]; 
while the first customer is not physically contacting the locker system: 
receiving a second input, at the locker system from the first customer device to automatically open the first door of the first locker to retrieve the first food located in the first locker; in response to receiving the second input, automatically opening the first door of the first locker; and in response to the first food item removed from the first locker, automatically closing the first door of the first locker [0049, 0074, 0076, & 0082-0086]; 
receiving, by a third vendor device, a second order of a second food item from a second customer device of a second customer [0069, 0079, & 0082]; and 
while a second user of a fourth vendor device is not physically contacting the locker system: 
receiving a third input, at the locker system, from the fourth vendor device to open a second door of a second locker in the locker system; in response to the third input, automatically opening the second door of the second locker by the locker system; and in response to the second food placed in the second locker, automatically closing the second door by the locker system [0049, 0074, 0076, & 0082-0086]; and 
while the second customer is not physically contacting the locker system: 
receiving a fourth input, at the locker system from the second customer device to automatically open the second door of the second locker to retrieve the second food item located in the second locker by the second customer; in response to receiving the fourth input, automatically opening the second door of the second locker by the locker system; and in response to the second food item removed from the second locker, automatically closing the second door of the second locker by the locker system [0049, 0074, 0076, & 0082-0086].
Regarding claim 10, Jakubowski discloses the method of claim 9, wherein: the first door is an only an only first door of the first locker; and the second door is an only a second door of the second locker [0029].
Regarding claim 11, Jakubowski discloses the method of claim 9, further comprising: determining whether the first food item is placed within the first locker by the first user; and in response to determining that the first food is not placed within the first locker, generating an audible alert or visual alert to alert the first user that the first food is not placed within the first locker [0072, 0075, & 0085].
	Regarding claim 12, Jakubowski discloses the method of claim 11, wherein the determining whether the first food item is placed within the first locker is determined by an image sensor or an electrical-mechanical sensor [0045-0049].
	Regarding claim 13, Jakubowski discloses the method of claim 9, further comprising: determining whether the first food item is removed from within the first locker by the first customer, wherein the determining is made by an image sensor or an electrical-mechanical sensor; and in response to determining that the first food is not removed from within the first locker, generating an audible alert or visual alert to alert the first customer that the first food is not removed from within the first locker [0045-0049, 0072, 0075, & 0085].
	Regarding claim 14, Jakubowski discloses the method of claim 9, further comprising: detecting the first user is proximate the locker system by an image sensor; and in response to detecting the first user is proximate the locker system, generating an indication to the first user to provide the first input [0067].
	Regarding claim 15, Jakubowski discloses the method of claim 9, further comprising: randomly assigning, by a processor coupled to the locker system, the first locker to the first order of the first food; automatically generating, by the processor, a first scannable code associated with the first order of the first food; and transmitting, by the first vendor device, the first scannable code to the second vendor device [0065, 0068, 0070, 0071, 0083, & 0088]
	Regarding claim 16, Jakubowski discloses the method of claim 15, further comprising: automatically generating a second scannable code, by the processor, associated with the first food order of the first food item; and transmitting, by the first vendor device, the second scannable code to the first customer device [0065, 0068, 0070, 0071, 0083, & 0088].
Regarding claim 21, Jakubowski discloses a system comprising: 
a locker (100 – to-go cubbies) configured to store a food item prepared by a restaurant, the locker comprising: 
a first door (140 – employee door); 
a first actuation device coupled to the first door, wherein the first actuation device is configured to automatically open the first door in response to a first input to receive the food item into the locker [0049, 0074, 0076, & 0082-0086]
a second door (130 – customer door) opposite the first door; 
a second actuation device coupled to the second door, wherein the second actuation device is configured to automatically open the second door in response a second input to retrieve the food item from the locker [0049, 0074, 0076, & 0082-0086]; and 
a controller comprising a processor configured to: 
receive the first input to place the first food item into the locker; automatically open the first door via the first actuation device in response to the first input; detect the first food item is placed into the locker; automatically close the first door via the first actuation device in response to the detection of the food item in the locker [0049, 0074, 0076, & 0082-0086];  
while the first food item is detected in the locker, automatically open the second door via the second actuation device in response to receipt of a second input to retrieve the food item from the locker; and in response to the food item being removed from the locker, automatically close the second door via the second actuation device [0049, 0074, 0076, & 0082-0086].  
	Regarding claim 22, Jakubowski discloses the system of claim 21, wherein at least one of the first input or the second input comprises a touchless input [0049, 0074, 0076, & 0082-0086].  
	Regarding claim 23, Jakubowski discloses the system of claim 21, wherein the controller is configured to detect the first food item in the locker based on communication from a pressure sensor positioned in the locker [0049, 0074, 0076, & 0082-0086].  
	Regarding claim 24, Jakubowski discloses the system of claim 21, wherein the controller is configured to receive the second input from a user device separate from the locker [0049, 0074, 0076, & 0082-0086].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876